Exhibit 10.30

SUBLEASE AND CONSENT TO SUBLEASE

 
Building:

 

1353 Dayton Street

 

 
 

 

Salinas, California 93901

 

 
 

 

 

 

 
Sublease Premises:

 

Approximately 2,000 square feet of warehouse space

 

 
 

 

 

 

 
Date of Lease:

 

August 9, 2000

 

 
 

 

 

 

 
Date of Sublease:

 

September 1, 2002

 

 
 

 

 

 

 
Landlord:

 

Elliott-Mair Salinas LLC,

 

 
 

 

a California limited liability company

 

 
 

 

 

 

 
Tenant:

 

Earlychildhood.com LLC,

 

 
 

 

a California limited liability company and predecessor entity to Earlychildhood
LLC

 

 
 

 

 

 

 
Subtenant:

 

Ronald Elliott,

 

 
 

 

an individual

 

 
 

 

 

 

 
Rent:

 

$900/month ($.45 per square foot)

 

          This Sublease and Sublease to Sublease (this “Sublease”), dated as of
September 1, 2002, is entered into among the above-identified “Landlord”, the
above-identified “Tenant” and the above-identified “Subtenant” with respect to
the above-identified “Sublease Premises,” which constitutes a part of the
“Premises” leased by Tenant from Landlord pursuant to the above-dated lease (as
from time to time amended or modified, the “Lease”). 

          Tenant hereby subleases the Sublease Premises to Subtenant and
Landlord hereby consents to such sublease upon the following terms and
conditions and Landlord, Tenant and Subtenant hereby agree as follows:

          1.       This Sublease shall not:

                    a.           Release or discharge Tenant from any liability,
whether past, present or future, under the Lease;

                    b.           Be construed to (i) modify, waive, release or
otherwise affect any of the terms, covenants, conditions, provisions or
agreements of the Lease; (ii) waive any breach of the Lease; (iii) waive any of
Landlord’s rights under the Lease; (iv) enlarge or increase any of Landlord’s
obligations under the Lease; or (v) enlarge or increase any of  Tenant’s rights
or benefits under the Lease or provide to Subtenant any rights or benefits in
excess of the rights or benefits available to Tenant under the Lease;




--------------------------------------------------------------------------------

                        c.           Be construed as a consent by Landlord to
(i) any further subletting, either by Tenant or by Subtenant; or (ii) any
assignment by Tenant of the Lease or assignment by Subtenant of this Sublease;
or

                        d.           Be construed to permit Tenant or Subtenant
to assign, mortgage or encumber this Sublease or to sublease any portion of the
Sublease Premises or permit any portion of the Sublease Premises to be used or
occupied by any other party.

          2.           The Sublease is subordinate to the Lease and is subject
to all of the terms, covenants, conditions, provisions and agreements contained
in the Lease.

          3.           Subtenant shall perform faithfully and be bound by all of
the terms, covenants, conditions, provisions and agreements of the Lease
applicable to the Sublease Premises for the period of this Sublease.

          4.           The term of this Sublease shall expire and come to an end
on August 31, 2003 or any premature termination date thereof or concurrently
with any premature termination of the Lease (whether by consent or other right,
now or hereafter agreed to by Landlord or Tenant, or by operation of law or at
Landlord’s option in the event of Tenant’s default under the Lease); provided
that, after the expiration of such term, this Sublease shall revert to a
month-to-month tenancy until terminated either by Tenant or Subtenant or in
connection with the termination of the Lease.

          5.           In the event of Tenant’s default under the Lease, the
rent due from Subtenant under this Sublease shall be deemed assigned to
Landlord, and Landlord shall have the right, but not the obligation following
any such default, at any time at Landlord’s option, to give notice of such
assignment to Subtenant.  Landlord shall credit Tenant with any rent actually
received and retained by Landlord under such assignment, but the acceptance of
any payment on account of rent from Subtenant as the result of any such default
shall in no manner whatsoever serve to release Tenant from any liability under
the terms, covenants, conditions, provisions or agreements under the Lease
except with respect to the sums actually accepted.

          6.           Notwithstanding the foregoing, no payment of rent from
Subtenant directly to Landlord, regardless of the circumstances or reasons
therefor, shall constitute an attornment by Subtenant to Landlord or serve to
release Tenant from any liability under the terms, covenants, conditions,
provisions or agreements contained in the Lease, in the absence of a specific
written agreement signed by Landlord to such an effect.

          7.           In the event the Lease shall be terminated by Landlord
due to a default by Tenant thereunder, or in the event of the expiration of the
Lease prior to the expiration of this Sublease, then Subtenant, at Landlord’s
election given by written notice to Subtenant, shall either (i) attorn to
Landlord and be bound to Landlord under the terms, covenants and conditions of
this Sublease for the balance of the term thereof with the same force and effect
as if Landlord were the Sublessor under this Sublease; or (ii) vacate the
Subleased Premises in accordance with the applicable provisions of the Lease; in
either event effective upon the effective date of Landlord’s notice.  Any such
attornment shall be self operative without the execution of any further
instrument by either party hereto, but Subtenant will promptly execute and
deliver any instruments which Landlord may reasonably request to evidence such
attornment.

2




--------------------------------------------------------------------------------

          8.           Both Tenant and Subtenant shall be, and continue to be,
liable for the payment of all bills rendered by Landlord for charges incurred by
Subtenant for services and materials supplied to the Sublease Premises.

          9.           This Sublease is not assignable, nor shall this Sublease
be deemed a consent to any amendment, modification, extension or renewal of this
Sublease without Landlord’s prior express written consent.

          10.           Tenant and Subtenant acknowledge and agree that
Subtenant shall be responsible for his pro rata share of the OAM Expenses
required to be paid by Tenant to Landlord pursuant to Section 8.03 of the Lease.

          11.            Any notices, consents or demands given pursuant to this
Sublease by the parties hereto shall be in writing.  Any such notice, consent or
demand shall be given in the manner, and shall be deemed effective as of the
times, stated in the Lease but Subtenant’s address for such purposes shall be as
specified in this Sublease or such other address as Subtenant may from
time-to-time designate by notice in writing to Landlord and Tenant.

          12.           This Sublease shall not be effective unless and until
executed by all of the parties, and when fully executed shall bind and inure to
the benefit of all successors and assigns of each party.

          13.           This Sublease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

          14.           In the event of any conflict between this Sublease and
the Lease, the Lease shall prevail.

[signature page follows]

3




--------------------------------------------------------------------------------

                    The foregoing Sublease and Consent to Sublease is executed
effective as of September 1, 2002.

 

LANDLORD:

 

 

 

 

Elliott-Mair Salinas LLC,

 

a California limited liability company

 

 

 

 

By:

/s/  RONALD ELLIOTT

 

 

--------------------------------------------------------------------------------

 

Name:

Ronald Elliott

 

Title:

Managing Partner

 

 

 

 

TENANT:

 

 

 

Earlychildhood LLC,

 

a California limited liability company and successor-in-interest to
Earlychildhood.com LLC

 

 

 

 

By:

/s/  JUDITH MCGUINN

 

 

--------------------------------------------------------------------------------

 

Name:

Judith McGuinn

 

Title:

Chief Operating Officer

 

 

 

 

SUBTENANT:

 

 

 

Ronald Elliott,

 

an individual

 

 

 

By:

/s/  RONALD ELLIOTT

 

 

--------------------------------------------------------------------------------

 

Address:

Excelligence Learning Corporation

 

 

2 Lower Ragsdale Drive, Suite 200

 

 

Monterey, California 93940

 